70 F.3d 1265
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry YANCEY, Plaintiff--Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant--Appellee.
No. 95-2254.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 4, 1995.

Larry Yancey, Appellant Pro Se.  Gill Paul Beck, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.


1
Appellant appeals from the district court's order adopting the magistrate judge's report and recommendation and dismissing his action in which he challenged Supplemental Security Income payments because he failed to exhaust administrative remedies as required under 42 U.S.C.A. Sec. 405(g) and (h) (West Supp.1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Yancey v. Secretary of HHS, No. CA-93-540-1 (M.D.N.C. June 6, 1995).  We deny the motion to expedite as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED